The suit was upon a note for $800 with certain credits. Defendant pleaded non est factum; that he purchased of plaintiff land for which he was to pay $800, of which $200 and interest was to fall due in the same year, which he paid before maturity; that he executed his note payable to plaintiff, on which he had made payments aggregating the amount of the credits on the note sued upon; and that the note was for $600, and plaintiff had raised it, for the purpose of defrauding him, by altering 6 to 8 so that the note would read $800. The evidence was directly, conflicting. The verdict was for the plaintiff, and defendant moved for a new trial on the grounds that the verdict was contrary to law and evidence. The motion was overruled.